In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-18-00441-CR
      ___________________________

     GABRIEL OSSY ISAAC, Appellant

                     V.

           THE STATE OF TEXAS


  On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CA-2014-00004-CCA


 Before Sudderth, C.J.; Meier and Gabriel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Pro se Appellant Gabriel Ossy Isaac attempts to appeal the trial court’s July 23,

2018 “Order of Remand and Imposition of Sentence in Support of the Court’s

Mandate” and September 20, 2018 “Order of Dismissal for Want of Jurisdiction and

Judgment.”

      On October 24, 2018, we informed Isaac of our concern that we lacked

jurisdiction over the appeal because neither order appeared to be appealable and

because the trial court clerk had informed this court that there was no written order of

dismissal in the record. We informed Isaac that unless he or any party desiring to

continue the appeal filed with the court on or before November 5, 2018, a response

showing grounds for continuing the appeal, the appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 43.2(f), 44.3. On November 6, 2018, Isaac filed a

motion to extend time to file his response, asking to have until November 16, 2018,

to file his response, and we granted his motion. Isaac subsequently filed a response,

but it does not show grounds for continuing the appeal. Therefore, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 27, 2018

                                            2